Citation Nr: 0615587	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  91-48 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for spondylolisthesis (formerly described as spondylolysis) 
at L5-S1.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1988.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from an April 1989 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, which granted 
service connection for L5-S1 spondylolysis and assigned it an 
initial 10 percent rating.  The veteran appealed the 
evaluation assigned to his service-connected disability.  In 
a July 1997 rating decision and supplemental statement of the 
case (SSOC), the RO increased the initial rating to 20 
percent.  The veteran then continued his appeal.  

As noted by the RO in its January 2006 SSOC, the current 
description of the veteran's service-connected disability at 
L5-S1 is spondylolisthesis.  Accordingly, the Board has 
identified this disability as listed on the title page of 
this decision.

This matter was last before the Board in October 2004, at 
which time it again remanded the claim for the completion of 
additional development.  At this time, the Board is satisfied 
that all action requested on remand is satisfactorily 
complete, such that it may now proceed with a decision in the 
matter herein.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.

2.  Throughout the claim period, the veteran has credibly 
reported the existence of relatively constant pain and 
similar symptomatology in relation to his service-connected 
low back disability.

3.  For the period of the claim prior to September 23, 2002, 
the competent medical evidence of record demonstrated that 
the veteran's low back disability at L5-S1 was manifested by 
no more than symptomatology analogous to moderate recurrent 
attacks of intervertebral disc syndrome (IDS), muscle spasm 
on extreme forward bending or a unilateral loss of lateral 
spine motion in a standing position, and moderate limitation 
of motion as the result of pain.

4.  For the period of the claim from September 23, 2002, to 
September 25, 2003, the competent medical evidence of record 
establishes that the veteran's low back disability at L5-S1 
was not manifested by any period of acute signs and symptoms 
due to IDS that required bed rest prescribed by a physician 
and treatment by a physician; for this period, however, the 
disability had orthopedic manifestations of no more than 
moderate limitation of motion as the result of pain.

5.  Beginning on September 23, 2002, the competent medical 
evidence of record indicates that the veteran's low back 
disability was additionally manifested by left leg sciatic 
neuralgia that was productive of no more than moderate 
impairment.

6.  For the period of the claim from September 26, 2003, the 
competent medical evidence of record shows that the veteran's 
low back disability at L5-S1 was not manifested by any period 
of acute signs and symptoms due to IDS that required bed rest 
prescribed by a physician and treatment by a physician; for 
this period, however, the disability was manifested by no 
more than forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees, a combined 
thoracolumbar spine range of motion not greater than 120 
degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.


CONCLUSIONS OF LAW

1.  Prior to September 23, 2002, the criteria for the 
assignment of an initial evaluation in excess of 20 percent 
for spondylolisthesis (formerly described as spondylolysis) 
at L5-S1 have not been approximated.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 
5295 (as in effect prior to September 23, 2002). 

2.  From September 23, 2002, to September 25, 2003, the 
criteria for the assignment of an evaluation in excess of 20 
percent for spondylolisthesis (formerly described as 
spondylolysis) at L5-S1 have not been approximated.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (as in effect from September 23, 2002, to September 
25, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (as 
in effect prior to September 26, 2003).


3.  Effective September 23, 2002, the criteria for the 
assignment of a separate 20 percent evaluation for left leg 
sciatic neuralgia are met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.71a, 4.3, 4.124a, 
Diagnostic Codes 5235 to 5243, 8720 (2005); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (as in effect from September 
23, 2002, to September 25, 2003). 

4.  From September 26, 2003, the criteria for the assignment 
of an evaluation in excess of 20 percent for 
spondylolisthesis (formerly described as spondylolysis) at 
L5-S1 have not been approximated.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

With respect to the pending appeal, the Board finds that VA 
has met all statutory and regulatory notice and duty to 
assist provisions as contemplated by the Veterans Claims 
Assistance Act of 2000 (VCAA) and all other applicable law.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2005).  

In an April 1989 rating decision, the RO granted service 
connection for a low back disability.  In an April 1990 
notice of disagreement (NOD), the veteran disagreed with the 
initial 10 percent rating assigned to his newly service-
connected disability, and he is presumed to be seeking the 
maximum benefit available to him under the law.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also AB v. Brown, 6 Vet. App. 35 (1993).  The issue on appeal 
therefore concerns the veteran's request for the assignment 
of a higher initial evaluation for his disability.  To that 
end, a November 2004 letter from the Appeals Management 
Center (AMC), issued on behalf of the RO, advised the veteran 
of the type of evidence necessary to establish entitlement to 
a higher initial evaluation for his disability, and of the 
division of responsibility between the veteran and VA for 
obtaining that evidence.  

Moreover, consistent with 38 U.S.C.A. § 5103A and 38 U.S.C.A. 
§ 7105(d) (West 2002) and other applicable law, by way of 
this letter, VA: (1) informed the veteran about the 
information and evidence not of record that was necessary to 
substantiate his claim; (2) informed the veteran about the 
information and evidence VA would seek to provide; (3) 
informed the veteran about the information and evidence that 
he was expected to provide; and (4) requested that the 
veteran provide any information or evidence in his possession 
that pertained to his claim.  As well, in March 1991, the RO 
issued the veteran a statement of the case that contained, in 
pertinent part, the criteria for establishing a higher 
initial rating for his service-connected low back disability.  
See 38 U.S.C.A. § 7105(d)(1) (West 2002).  VA also provided 
additional information regarding other applicable rating 
criteria in multiple supplemental statements of the case 
(SSOC), including an SSOC that was issued to the veteran 
after his receipt and response to the November 2004 letter, 
and this January 2006 SSOC additionally afforded the veteran 
a readjudication of his request for a higher initial 
evaluation.  Accordingly, the timing of the notice in this 
case did not prejudice the veteran in the adjudication of his 
claim.  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board therefore finds that VA complied with the procedural 
statutory requirements of 38 U.S.C.A. §§ 5104(b) (West 2002) 
and 38 U.S.C.A. § 7105(d), as well as the regulatory 
requirements of 38 C.F.R. § 3.103(b) (2005), as well as all 
other applicable law.  See also Dingess/Hartman, supra.     

The Board further finds that even though the aforementioned 
November 2004 letter did not include adequate notice of the 
type of evidence necessary to establish an effective date for 
the veteran's assigned rating for this disability, there is 
no prejudice to the veteran in proceeding with the issuance 
of a final decision in this matter.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (when the Board addresses a 
question that was not addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  To that end, while the Board has 
decided herein to grant a partial increase in the veteran's 
rating for his low back disability, the effective date to be 
assigned for that increase is governed by applicable law that 
mandates that the proper effective date be equivalent to the 
effective date of the change in regulation that gave the 
Board the authority to grant such increase, and no earlier.  
See 38 U.S.C.A. §§ 1822, 5110(g) (West 2002); 38 C.F.R. §§ 
3.114(a), 3.400 (2005); DeSousa v. Gober, 10 Vet. App. 461, 
466-67 (1997); VAOPGCPREC 3-00. 

In addition, with regard to the VCAA's duty to assist, the 
Board finds that to the extent possible, the veteran's 
service medical records, VA medical records, and all 
adequately identified private medical records have been 
obtained for consideration in support of his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  Furthermore, there is no indication that additional 
evidence that may be relevant to the issue decided herein is 
available, but not of record.  The veteran was also accorded 
multiple VA medical examinations.  38 C.F.R. § 3.159(c)(4).  

As there is no indication that any VA failure to provide 
additional notice or assistance to the veteran reasonably 
affects the outcome of this case, the Board finds that any 
such error is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. April 5, 2006).  Thus, the case is ready for appellate 
review.

Basic Applicable Law - Increased Rating Claims

Disability ratings are intended to compensate reductions in 
earning capacity as a result of a specific service-connected 
disability.  The ratings are intended, as far as can 
practicably be determined, to compensate for the average 
impairment of earning capacity resulting from such disability 
in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2005).  Evaluation of a service-connected 
disability requires review of the entire medical history 
regarding the disability.  38 C.F.R. §§ 4.1, 4.2 (2005).  It 
is also necessary to evaluate the disability from the point 
of view of the veteran working or seeking employment, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding 
the extent of the disability in his favor.  38 C.F.R. § 4.3 
(2005).  If there is a question as to which evaluation to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).

The veteran first expressed disagreement with the original 
assignment of a disability evaluation following the award of 
service connection for his low back disability.  As such, the 
severity of this disability will be considered during the 
entire period from the initial assignment of the disability 
rating to the present, as will the potential applicability of 
staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 
125-126 (1999).

When evaluating disabilities of the musculoskeletal system, 
it is also necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (2005); DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).

The veteran's low back disability at L5-S1 is currently rated 
under the former DC 5293 (for the evaluation of IDS) at a 
rate of 20 percent.  38 C.F.R. § 4.71a (as in effect prior to 
September 23, 2002).  VA modified the rating criteria 
applicable to the evaluation of spine disabilities twice 
during this appeal.  See 67 Fed. Reg. 54,345-54,349 (August 
22, 2002), effective September 23, 2002, [codified as amended 
at 38 C.F.R. § 4.71a, DC 5293 (2003)]; see also 68 Fed. Reg. 
51,454-51,458 (August 27, 2003), effective September 26, 
2003, (codified as amended at 38 C.F.R. § 4.71a (2005)).  
Because these changes occurred while the appeal was pending, 
the Board must consider the new criteria from the dates that 
they were made effective, and determine whether they are more 
favorable than the prior criteria.  See VAOPGCPREC 7-2003; 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), overruled in 
part by Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
see also 38 U.S.C. § 5110(g).  Again, however, the revised 
criteria may not be applied any earlier than their effective 
dates.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400; DeSousa v. 
Gober, 10 Vet. App. 461, 466-67 (1997), VAOPGCPREC 3-00.  

Factual Background and Procedural History

The veteran's service medical records indicate that he 
entered active duty in September 1968 without any complaints, 
findings, or diagnosis of a low back disorder after 
examination.  His service personnel records reflect that he 
served in Korea and Vietnam, and that he is the recipient of 
multiple medals and awards, including the Combat Infantry 
Badge.

The veteran's service medical records reflect that in mid-
June 1972, he reported for treatment of back pain of 
approximately one year's duration.  These records also report 
that an early June 1972 X-ray report showed no spondylolysis 
of L5 and no slippage of L5 on S1, but did indicate a mild 
straightening of the normal lordotic curve.  Subsequent X-ray 
evaluation in late June 1972, however, revealed spina bifida 
occulta of L5, as well as a suggestion of a bilateral L5 
spondylolysis.  The service X-ray technician, however, 
further reported that this examination was underpenetrated 
and technically suboptimal, such that repeat X-ray evaluation 
was desirable.  The veteran was then referred for an 
orthopedic consultation in July 1972 with a tentative 
diagnosis of spina bifida occulta and spondylolysis at L5.  
Clinical evaluation revealed no abnormal neurological 
results, but did indicate limitation of motion, and a 
concurrent X-ray evaluation showed bilateral spondylolysis 
with no sign of slippage.  The diagnosis was L5-S1 
spondylolysis.  The veteran was given a physical profile for 
spondylolysis (described as the dissolving or breaking up of 
a vertebra) of L5-S1, and was assigned a "3" on the PULHES 
profile for his lower extremities.  (The PULHES profile 
reflects the overall physical and psychiatric condition of an 
individual on a scale of 1 (high level of fitness) to 4 
(medical condition or physical defect below the level of 
fitness for retention in military service).  See Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992).  

Thereafter, a physical profile for spondylosis was noted on 
the front page of a September 1975 service medical 
examination report, but on the back page of the same report 
(as well as on the companion report of medical history), the 
profile was noted to involve spondylolysis.  [Spondylosis is 
defined as ankylosis of the vertebra, and is often applied 
nonspecifically to any lesion of the spine of a degenerative 
nature.  Spondylolysis is defined as the degeneration or 
deficient development of a portion of the vertebra, commonly 
involving the pars interarticularis, which can result in a 
spondylolisthesis.  Spondylolisthesis is defined as the 
forward movement of the body of one of the lower lumbar 
vertebrae on the vertebra below it, or upon the sacrum.  
Dorland's Illustrated Medical Dictionary, 29th Edition, page 
1678.]  

In December 1975, the veteran returned for reevaluation of 
his physical profile.  He described back pain and other 
symptoms, but did not report any radiculopathy. The physical 
examination was within normal limits, except for findings of 
tight hamstring muscles and exogenous obesity.  The diagnosis 
was low back pain with spondylolysis and obesity.  The 
veteran was placed on a temporary profile for spondylolysis 
and back pain.  It was noted that if he did not return for 
reevaluation at a weight under 200 pounds, he would not have 
a permanent profile.  

In mid-February 1976, the veteran was given another temporary 
profile for spondylolysis and back pain.  Then, in April 
1976, a profile for back pain with spondylosis at L5-S1 
became permanent.  An August 1977 entry also noted, as 
reportedly reflected in his charts, that the veteran had 
spondylolisthesis.  

On a June 1979 report of medical history, the veteran 
reported recurrent back pain.  On the back page of that 
report, the examining physician recorded that the veteran had 
spondylolisthesis, but that it was rarely symptomatic.  As 
well, the companion service medical examination report listed 
only normal findings for the veteran's spine (despite the 
fact that he had a permanent physical profile for spine 
problems).  

In February 1981, the veteran underwent a reassessment of his 
permanent physical profile.  On clinical evaluation, there 
was a full range of motion, no spasm, and no reported history 
of radicular symptoms, but there was tenderness over the 
spinal process at L5-S1.  A service orthopedist noted that a 
concurrent X-ray evaluation showed bilateral spondylolysis at 
L5 with Grade I spondylolisthesis on S1.  The recorded 
impression, however, was "bilateral spondylolysis with 
spondylolysis" of an unidentified grade.  The veteran was 
then continued on a permanent profile for back pain with 
spondylosis at L5-S1.  In March 1981, his permanent profile 
was continued (for back and hearing problems), and was noted 
to include spondylosis (again described as the dissolving or 
breaking up of a vertebra) of L5-S1.    

In February 1984, the veteran was scheduled for another 
reevaluation of his profile.  Thereafter, on the front page 
of a June 1984 report of medical examination, clinical 
findings for his spine were recorded as normal.  On the back 
page of this report, however, the veteran was noted to have a 
defect described as spondylosis at L5-S1, and his PULHES 
profile still had a score of "3" for his lower extremities.   

In April 1985, the veteran was again referred, by the service 
department's Medical Retention Board, for reevaluation of his 
physical profile.  Included in his service records is an 
early April 1985 letter from a former superior officer in 
support of his retention for active duty.  This individual 
stated that he had observed the veteran from 1977 to 1979, 
while he was the infantry section chief of a Pershing Firing 
Battery.  He indicated that the only way he knew that the 
veteran was on a profile at the time was when he brought him 
a form to sign, and he advised that in no way did that 
profile limit the veteran's ability to perform the full range 
of infantry duties in a field environment.  He further noted 
that although he could not recall the same, even if the 
veteran had assignment limitations from a service physician, 
the veteran performed his job at the highest level in the 
battery.  The former superior officer then commented that he 
was the architect of the service department's Physical 
Performance Evaluation System for 1983 and 1984, and advised 
that the original "game plan" at that time was to identify 
the abusers of the physical profile - those that shirked duty 
and those who could not deploy worldwide or satisfactorily 
perform the full range of their duties under field 
conditions.  The officer then indicated that during many 
briefings on this system, he used the veteran as an example 
of a soldier of excellence who, notwithstanding his physical 
profile, could and did perform his job under field 
conditions.  

Thereafter, an August 1985 Medical Board report, as 
pertaining to the veteran's Physical Profile Board 
Proceedings, approved a May 1985 physical profile which 
stated that the veteran, although remaining on a permanent 
physical profile, was capable of returning to a number of 
daily activities, with the exception of a need to run at his 
own pace and to perform sit-ups to his own level of 
tolerance.  In addition to hearing problems, that physical 
profile was noted to involve spondylosis (again described as 
the dissolving or breaking up of a vertebra) of L5-S1, and 
the veteran still had a PULHES score of "3" for his lower 
extremities.  

In April 1988, the veteran was referred for orthopedic 
reevaluation of his spine condition, which was completed in 
May 1988.  The service orthopedist noted that he had current 
complaints of constant and dull low back pain and aching, as 
well as leg and knee pain.  The veteran reported that his low 
back pain was aggravated by running, walking, lifting, and 
other similar activities, and he also noted that he often 
bent over and had difficulties straightening back up.  He 
further described knee pain with possible swelling after 
running, as well as leg weakness.  On clinical evaluation, 
erect leg length was equal and there was good mobility, but 
there was tenderness over the lumbosacral area.  The veteran 
walked well on his heels and toes, and straight leg raising 
was negative (although his hamstring muscles were moderately 
tight).  His left calf was measured as slightly larger than 
his right calf, but his deep tendon reflexes were normal, and 
he had good pulses in both feet.  Clinical review of the 
knees was within normal limits, as was X-ray evaluation.  
X-ray evaluation of the lumbar spine, however, indicated that 
the spinal process at L5 was incompletely fused, with 
spurring at its inferior border.  There was, however, no 
indication of a pars defect.  The service orthopedist then 
stated that he would agree with a diagnosis of spondylosis, 
but not spondylolysis.  He observed that there was evidence 
of degenerative change, as manifested by the spurring at the 
border of L5.  He then ordered additional testing.  

The veteran underwent electromyograph (EMG) and nerve 
conduction studies in mid-May 1988, and all results were 
normal.  The report summary stated that examination of 
multiple muscles in both lower extremities revealed no 
evidence of abnormal activity, and that a left peroneal nerve 
conduction study and H-reflexes test were within normal 
limits.  The impression reflected that the test results were 
negative for radiculopathy or other peripheral neuropathy in 
the lower extremities.  

On review of the May 1988 EMG and nerve conduction studies 
and other testing, the aforementioned service orthopedist 
then commented in a late May 1988 addendum that the veteran's 
final diagnosis was spondylosis of L5.  

The veteran's July 1988 medical examination report for 
service discharge, however, contained only normal findings 
for his spine, with a score of "1" for his lower 
extremities on the PULHES profile.  On his companion report 
of medical history, the veteran noted recurrent back pain.  
On the back of that report (to the best of the Board's 
interpretation of the handwriting), the service physician 
noted that the veteran had swollen joints in both knees, and 
that his lower back pain "caused his lower leg(s) to 
feel/be...(illegible)."    

The veteran claimed service connection for spondylosis in 
October 1988, shortly after his discharge from active duty.  
In an April 1989 rating decision that noted an in-service 
diagnosis of bilateral spondylolysis, as accompanied by an X-
ray finding of spurring at the border of L5, the RO then 
granted service connection for L5-S1 spondylolysis.  The RO 
assigned the disability a 10 percent rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5293 (the code applicable to 
the evaluation of service-connected intervertebral disc 
syndrome (IDS) prior to September 23, 2002), as in effect 
from the day after the veteran's service discharge (October 
1, 1988).  The veteran then appealed the initial rating 
assigned to this disability.  In his April 1990 NOD, the 
veteran averred that the 10 percent rating was insufficient 
because it did not account for his severe pain, suffering, 
paralysis, and numbness.  

The veteran underwent a VA general medical examination in 
December 1990.  That examiner recorded the veteran's report 
of injury to his back while he was in Vietnam in 1971, as 
well as his report of intermittent back pain and some 
questionable paralysis.  The examiner noted that the problem 
was diagnosed as chronic low back pain in 1972.  The veteran 
reported some early morning back stiffness, but stated that 
he did not need to use any medications.  On clinical 
evaluation, there was no lumbosacral spine deformity, muscle 
spasm, or tenderness.    The veteran also had a negative 
straight leg raising test, as well as no indication of 
tremors or cyanosis.  On range of motion testing, he could 
forward flex to 60 degrees, extend to 20 degrees, and 
laterally flex and rotate to 30 degrees.  As to other 
neurological findings, all superficial and deep tendon 
reflexes were elicited and equal, and there were no noted 
pathological reflexes.  The examiner diagnosed chronic low 
back syndrome, and advised that there was no evidence of 
spondylosis or spondylolisthesis per X-ray evaluation.  

A January 1991 VA lumbosacral spine X-ray report showed no 
evidence of spondylosis, spondylolysis, or spondylolisthesis, 
and no fracture or dislocation.  The recorded impression was 
an essentially normal lumbar spine, with no spondylosis.  

On his April 1991 VA Form 9 substantive appeal, the veteran 
relayed that an initial rating of 20 percent would compensate 
him for his level of pain, frequent attacks, and lack of 
mobility.  


In May 1992, the Board deferred a decision on this matter, 
pending the completion of additional development on remand 
for other claims.

At a June 1992 VA post-traumatic stress disorder examination, 
the veteran relayed that he had been employed as a salesman 
since 1988.  He also indicated that he had trouble sleeping 
because of his back pain.  In a September 1992 statement, he 
indicated that even if his back had a normal range of motion 
with no spasm or tenderness at his last examination, he still 
had continual pain and soreness.

In an April 1995 statement, the veteran advised that many 
different doctors had all concluded that nothing could be 
done medically to help him.  He also emphasized the 
regularity and severity of his previously reported symptoms.

In June 1995, the Board remanded the claim.  

In March 1996, treatment records from the Martin Army 
Community Hospital, dated from approximately February 1994 to 
March 1996, were associated with the claims file.  These 
records recorded little in regard to treatment or evaluation 
of low back problems.  An August 1995 general medical 
examination recorded only normal findings regarding the 
veteran's spine.  Also in August 1995, the veteran complained 
of longstanding chest pain and numbness in his left arm and 
leg, and the diagnosis was arthritic pain.  These records 
also show that the veteran was diagnosed with new onset 
diabetes mellitus around August or September of 1995.  

At an April 1996 VA spine examination, the veteran reported 
that he began to have low back pain with numbness in 1971, 
while in Vietnam.  He also reported that recent X-ray 
evaluation revealed the presence of arthritis in his back.  
He reported symptoms of regular pain, soreness and 
discomfort, an inability to bend over without pain, and leg 
and knee weakness, but no paralysis.  He also indicated that 
he avoided lifting anything.  The examiner observed that the 
veteran walked with a limp, could perform a full squat, and 
could stand on his heels and toes.  Deep tendon reflexes were 
active and equal, and his straight leg raising test was 
negative.  On further clinical evaluation, the veteran was 
noted to have no postural abnormalities and a muscular back, 
but also a fixed deformity of a flat lordotic curve.  Range 
of motion testing showed forward flexion to 60 degrees, 
extension to 25 degrees, left lateral flexion to 30 degrees, 
right lateral flexion to 35 degrees, and left and right 
lateral rotation to 35 degrees, with objective evidence of 
pain on motion.  The examiner then noted that diagnostic and 
clinical test results revealed a normal lumbar spine, but he 
also diagnosed the "condition" of lumbar pain.  

In a July 1997 rating decision and SSOC, the RO increased the 
veteran's initial rating for L5-S1 spondylolysis to 20 
percent, as effective from October 1, 1988, apparently as 
based upon sufficient evidence of recurring attacks of 
moderate IDS.  The veteran then continued his appeal for an 
initial rating in excess of 20 percent.  

The veteran advised in an August 1997 statement that he 
strongly disagreed with the April 1996 VA examiner's report 
that he did not suffer from any paralysis.  He noted that he 
had on occasion experienced paralysis, and that he suffered 
from his disability on a daily basis.  He reported that his 
disability restricted his daily activities, and that since 
his arthritis diagnosis, his problems had worsened.  

In March 1998, the Board remanded the claim.   

In June 1998, the veteran attended a hearing before the RO.  
He testified that at the time he was diagnosed with diabetes 
mellitus, he was also diagnosed with arthritis in his back 
and other areas, as shown on X-ray testing.  He reported that 
this arthritis compounded the effect of his other medical 
problems.  He again advised that he had been told that there 
was no medical treatment available to help his back because 
of his age, and so he was advised to use aspirin to help with 
pain.  He described the daily limitations that he encountered 
while following medical instruction to protect his back.  He 
also reported that he had radicular pain.  The veteran 
indicated that he had not received any VA medical treatment.  

In August 1998, the veteran underwent a VA spine examination 
with claims file review.  He again reported that he 
originally had low back pain and lower extremity numbness in 
service, beginning around 1970, and he advised that current 
treatment consisted mainly of the use of analgesic 
medications.  As to flare-ups, he indicated that any 
strenuous work, as well as sitting, standing, squatting, or 
lifting objects from the floor level caused pain, and 
occasionally pain that traveled to his hips and down his 
legs.  The examiner recorded that there was no evidence of 
current paralysis, and further advised that recent VA X-ray 
tests revealed no evidence of spondylosis.  On clinical 
evaluation, the examiner observed that the veteran's posture 
was normal and that his lumbar spine was intact, and stated 
that his range of motion was also normal.  On range of motion 
testing, the veteran was able to forward flex to 100 degrees 
and extend to 10 degrees (and per the examiner's observation, 
without any finding of lumbar tightness).  Lateral bending 
was possible to 15 degrees, while lateral rotation was 
reported as possible and within normal limits per established 
guidelines.  There was no evidence of spasm or rigidity, and 
only mild stiffness and tenderness in the sacroiliac areas 
(on the right more than the left).  The straight leg raising 
test was negative, and thigh, leg, and foot muscle testing 
was intact.  There were no observed lower extremity sensory 
or motor deficits.  The examiner also noted that the clinical 
evaluation revealed a normal gait pattern, and that the spine 
was stable.  As to current diagnoses, the examiner first 
stated that while L5-S1 spondylosis was mentioned in his 
records, the veteran's April 1996 X-ray tests revealed no 
such problem, and were within normal limits.  He stated that 
he would order a magnetic resonance imaging (MRI) scan to 
assess any current lumbar spine problems.  He further advised 
that a mild but chronic type of myofascial mechanical type of 
lumbar sprain was for consideration.  He then opined that any 
functional loss due to pain was mild to moderate.  

An August 1998 VA X-ray evaluation of the lumbar spine 
revealed impressions of L5 spondylolysis and moderate 
spondylolisthesis of L5 on S1, as well as muscle spasm.  
There was also a reported finding, however, of mild 
degenerative disc disease at L5-S1.  As well, an August 1998 
VA X-ray evaluation of the sacroiliac joints resulted in a 
recorded impression of normal sacroiliac joints.  

A later August 1998 VA MRI report noted that at L5-S1, there 
was subluxation of L5 relative to S1, as well as a chronic 
posterior osteophyte coming from the superior endplate of S1.  
The disc also showed a mild diffuse loss of signal and a 
posterior annular bulge that followed the osteophyte from the 
superior endplate of S1.  There was no indication of spinal 
stenosis or foraminal encroachment.  The recorded impressions 
included chronic subluxation of L5-S1 that had developed a 
posterior osteophyte from the superior endplate of S1, but no 
spinal stenosis.     

In May 1999, the Board remanded the claim.

In December 1999, additional treatment records from Martin 
Army Community Hospital, dated from approximately November 
1998 to August 1999, were associated with the claims file.  A 
March 1999 report revealed that the veteran had just been 
involved in a motor vehicle accident that caused low back 
pain and other left-sided symptoms.  The diagnoses were 
sprain and low back pain.  

In April 2000, another VA physician reviewed the claims file, 
including the results of the August 1998 VA X-rays and MRI 
scan.  This physician opined that the X-rays revealed L5 
spondylolysis with a first degree spondylolisthesis of L5-S1.  
He further noted that there appeared to be minimal spurring 
at the L3, L4, and L5 vertebral bodies.  He also observed 
that the MRI showed a large posterior spur at L5-S1 that did 
not compress the dura, but was associated with the 
aforementioned spondylolisthesis.  He further opined that 
there were no signs of any osteoarthritis or herniated disc.  
This physician then noted that the record appeared to be 
replete with inconsistent terms that had resulted in some 
confusion as to the veteran's actual problems.  Most notably, 
he observed that the veteran was currently being evaluated by 
VA for his entitlement to an increased evaluation for L5-S1 
spondylolysis.  He stated that to his knowledge, there was no 
such condition as spondylolysis of L5-S1, because that term 
was used to indicate a defect in the pars interarticularis of 
a particular vertebra, as opposed to the use of the term 
spondylolisthesis to indicate a forward displacement of one 
vertebra upon another, as secondary to spondylolysis.  He 
also explained that the term spondylosis, which was 
additionally seen in the record, referred to either ankylosis 
of a vertebral joint or to degenerative changes as secondary 
to osteoarthritis.  He then concluded that in his opinion, 
the veteran's record was confusing because of the misuse of 
medical terms by different examiners over the years.  He 
added that in his opinion, the veteran had a 
developmental/congenital defect of spondylolysis of the L5 
vertebra, which resulted in the occurrence of a first degree 
spondylolisthesis (at L5-S1).  He also advised that in his 
opinion, there was no indication of spondylosis.  


In May 2000, more treatment records from the Martin Army 
Community Hospital, as dated from January 2000 to February 
2000, were associated with the claims file.  A January 2000 
record included a diagnosis of erectile dysfunction.  

Under legal authority then in existence, the Board undertook 
its own development of additional evidence, via May 2002 and 
March 2003 development memoranda.  

In February 2003, the veteran underwent a VA neurological 
examination with claims file review, but the examination 
report contained both neurological and orthopedic findings.  
The veteran told this examiner that in 1970 or 1971, he 
experienced a spontaneous episode of numbness in both legs 
that lasted only a few moments.  He then related that in 
1972, he began losing feeling in his lower body.  He also 
reported that since service, he had been employed as a 
salesman.  The veteran noted that his back pain was constant, 
and that when he had a severe recurrence, he was unable to 
walk more than a couple of blocks.  He indicated that the 
only medication he used was aspirin, which did not help with 
his pain.  He also advised that he had no bowel or bladder 
control problems, but that he was diagnosed with erectile 
dysfunction and diabetes mellitus four years ago.  

On range of motion testing at the February 2003 VA 
examination, the veteran could forward flex to 65 degrees, 
extend to 20 degrees, right and left lateral bend to 25 
degrees, and rotate right and left to 55 degrees.  Clinical 
evaluation revealed right knee jerk at +4 and left knee jerk 
at +3, ankle jerk at +2 bilaterally, with quadriceps strength 
at grade 5 on the right and grade 4 on the left.  The veteran 
had a positive straight leg raising test at 60 degrees on the 
right and at 55 degrees on the left.  Plantar flexor strength 
was at grade 5 bilaterally, while ankle and foot dorsiflexion 
was at grade 5 on the right and at grade 4 on the left.  The 
veteran also had a positive bilateral hip extension test.  As 
well, there appeared to be diminished sensation in the L5 
dermatome on the left, and a palpable defect at the 
lumbosacral level associated with tenderness.  There was no 
muscle spasm or atrophy, sciatic nerve tenderness, or 
evidence of redness or swelling.  The examiner stated that 
the veteran demonstrated some discomfort at the limits of all 
of the noted clinical testing, and that pain was manifested 
on motion of the lumbosacral spine, and particularly during 
the straight leg raising and hip extension tests.  The 
examiner further advised that concurrent X-ray evaluation 
revealed a first degree L5-S1 spondylolisthesis, but that the 
disc spaces were otherwise well maintained, and that there 
was no evidence on X-ray of degenerative disc disease at any 
level.  The examiner then opined that the veteran had a 
moderately severe level of disability as associated with his 
low back problem, and that he had moderately severe 
functional impairment as a result of pain.  He stated that 
the veteran's erectile dysfunction, although he could not 
with certainty ascribe to his low back disability, was more 
likely associated with his diabetes mellitus.  The recorded 
diagnosis was spondylolisthesis at L5-S1 with evidence of 
left-sided nerve root irritation.    

In November 2003 and again in October 2004, the Board 
remanded the claim. 

The veteran underwent a VA orthopedic examination with claims 
file review in December 2004, but the examination report 
contained both orthopedic and neurological findings.  The 
veteran told this examiner that in 1972, he had a momentary 
loss of sensation in his feet, and that in 1973, he had a 
recurrence of the problem and was informed after X-ray 
testing that he had a low back problem.  The examiner 
recorded that the veteran's major complaint was back pain and 
stiffness, which necessitated assistance with some activities 
of daily living.  The veteran also reported that 
occasionally, the pain radiated down to both feet.  He 
advised that the pain worsened with exertion and was aided by 
the use of aspirin.  The veteran reported flare-ups occurring 
three to four times per week, lasting for several hours and 
causing moderate functional impairment.  Erectile dysfunction 
was noted, but not bowel or bladder dysfunction.  The veteran 
indicated that he did not require aids or assistive devices, 
and that he was able to walk a quarter of a mile.  He noted 
that he had had no post-service back injuries.  He advised 
that he was still employed.  

On clinical evaluation at the December 2004 VA examination, 
the veteran walked without a limp and with no sign of 
instability.  The examiner commented that he did not appear 
to be in any discomfort during the evaluation.  On range of 
motion testing, the veteran was able to forward flex to 60 
degrees, extend to 20 degrees, right lateral bend to 20 
degrees, left lateral bend to 25 degrees, rotate to the right 
to 40 degrees, and rotate to the left to 45 degrees.  His 
straight leg raising test was negative to 90 degrees 
bilaterally.  Knee jerks were +4 bilaterally, while ankle 
jerks were +1 on the right and absent on the left.  Motor 
ability was at grade 5 for all major muscle groups in the 
lower extremities.  The veteran appeared to have a lesser 
sensation of the right lower extremity, in a stocking 
distribution.  Hip extension testing was mildly positive 
bilaterally.  There was tenderness in the midline of the L4-
L5 region, but there was no spasm or atrophy present.  Spinal 
curvatures and gait were normal, and the veteran had symmetry 
of spinal motion.  The examiner commented that the veteran's 
range of motion was moderately decreased because of pain, 
fatigue, weakness, and lack of endurance after repetitive 
motion of the lumbosacral spine.  The examiner noted that X-
ray testing showed a first degree spondylolisthesis at L5-S1, 
which was also his diagnosis.  The examiner advised that 
there were adequate objective findings on examination and on 
X-ray testing to justify the veteran's complaints.  He added 
that there appeared to be no supportive evidence for a 
finding of herniated nucleus pulposus or osteoarthritis.  

In a February 2005 VA examination report regarding evaluation 
of the veteran's diabetes mellitus, the examiner recorded his 
complaint of numbness and tingling in his toes.  The veteran 
further advised that he had been told that these symptoms 
were related to his diabetes mellitus.  The veteran denied 
other neurological symptoms, and also denied any bowel or 
bladder impairment.  He further reported that he was still 
working.  After clinical evaluation, the examiner reported 
that neurological examination was within normal limits, but 
also noted clinical findings of some decreased position sense 
of the toes and decreased sensation of the feet (although 
popliteal and pedal pulses were present and equal).  The 
examiner diagnosed type II diabetes mellitus, as well as 
secondary peripheral neuropathy.    

In January 2006, VA treatment records, as dated from 
approximately February 2005 to January 2006, were associated 
with the claims file.  At a November 2005 initial pain 
assessment and management visit, the veteran described 
current back and bilateral shoulder pain at 6 out of 10 (and 
at 10 at its worst in the last month), describing it as both 
chronic and constant, as well as alternately sharp, aching, 
radiating, and dull.  He reported using three medications for 
pain therapy.  He indicated that this pain was exacerbated by 
movement, activities of daily living, and stress, and was 
alleviated by rest or repositioning.  He also noted that it 
affected his general activity and normal work.  At a November 
2005 general medical evaluation, the veteran complained of 
low back pain, alternately shooting or dull, with radiation 
to the legs and as originating in 1971 as a loss of feeling 
and temporary paralysis and later assessed as L5 spondylosis.  
On clinical evaluation, there was tenderness to palpation 
from the thoracic to the lumbosacral spine, as well as 
decreased patella and Achilles reflexes, decreased right 
quadriceps muscle strength and dorsiflexion, sensory deficit 
on the right in an L4 to S1 distribution, and sensory 
deficits in the feet (but as related to diabetic neuropathy).  
The diagnosis was unspecified lumbar disc disease.  These 
records also included an ongoing diagnosis of diabetic 
neuropathy and a record of the veteran's complaints in 
December 2005 of burning and stinging in his feet occurring 
over the last year in relation to his diabetes.  

In a January 2006 SSOC, the RO identified the veteran's 
current low back disability as spondylolisthesis (instead of 
spondylolysis) at L5-S1.

Analysis of the Claim

The evidence available for review includes the veteran's 
service medical records, VA outpatient treatment and 
examination reports, private medical reports, and statements 
and arguments provided by the veteran in support of the 
claim.  In reaching its decision herein, the Board has 
carefully reviewed, considered, and weighed the probative 
value of all of the evidence now contained in the claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting its decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The relevant evidence, including that submitted by the 
veteran, however, will be addressed and/or summarized where 
appropriate.  

Entitlement to an Initial Rating in Excess of 20 Percent for 
Low Back Disability Prior to September 23, 2002

For the period of the claim prior to September 23, 2002, the 
veteran is in receipt of a 20 percent rating for his service-
connected low back disability at L5-S1 under the former DC 
5293.  Under that code, a 20 percent evaluation was assigned 
for IDS of moderate severity, characterized by recurring 
attacks.  An evaluation of 40 percent was warranted for cases 
of severe IDS when there were recurring attacks with 
intermittent relief.  A 60 percent evaluation was available 
when there was pronounced IDS, involving persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

Words such as "severe," "moderate," and "mild" are not 
defined in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 
(2005).  The use of similar terminology by medical 
professionals, although evidence to be considered, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6.

As well, VA's Office of General Counsel, in a precedent 
opinion, has held that the former DC 5293 involves loss of 
range of motion, and as such, 38 C.F.R. § 4.40 and 38 C.F.R. 
§ 4.45 are still applicable to a claim for an increased 
evaluation under this diagnostic code.  See VAOPGCPREC 37-97.

The Board has reviewed the objective evidence and concludes 
that there is no basis for the next-higher 40 percent 
evaluation under DC 5293 as in effect prior to September 23, 
2002.  It is important to note that it is unclear from the 
record as to why the RO assigned an initial rating for the 
low back disability at issue herein, originally called 
spondylolysis and now considered to be spondylolisthesis, 
under DC 5293, which is specifically tailored to the 
evaluation of IDS.  To that end, the Board has remanded this 
appeal on many occasions in order to obtain a medical opinion 
as to whether the veteran's low back disability even involves 
IDS.  With reference to the medical evidence reviewed above 
in this decision, the answer to that question appears to be 
in the negative.  What is apparent, however, is that at the 
time, there was no specific diagnostic code available for the 
evaluation of spondylolysis.  As such, it appears that the RO 
basically chose to rate the veteran's low back disability as 
analogous to IDS.  See 38 C.F.R. §§ 4.20, 4.27 (2005).  Thus, 
the Board will also consider the veteran's entitlement to an 
initial evaluation in excess of 20 percent for his low back 
disability under the provisions of DC 5293, as well as under 
any other applicable diagnostic codes then in effect.  

Notably, while the veteran in recent years has stated that he 
had radiculopathy all the way back to the time of his in-
service back problems (and purportedly beginning around 
1971), this is not confirmed by the service medical records, 
which, as noted earlier, indicated that the veteran either 
neglected to report or denied the presence of any pain 
radiating from his back and into his lower extremities on 
many occasions.  The one exception to this appears to be a 
report of leg and knee pain in April 1988, but clinical 
evaluation, including EMG testing in May 1988, revealed no 
objective evidence of radiculopathy.  And, there was no 
confirmation of such symptomatology on clinical evaluation at 
any other point in service; to the contrary, there were 
repeated clinical findings of no related nerve impairment.  
(The service medical records, however, undebatably show that 
the veteran still had a problematic back condition, as he 
underwent reevaluation on multiple occasions in order to 
determine his suitability to remain on active duty.) 

Documentation of record after service discharge, however, and 
beginning around the time of his April 1990 NOD regarding his 
initial rating of 10 percent, the veteran reported episodes 
of paralysis and numbness as associated with his low back 
disability.  Subsequent multiple VA examinations and other 
medical records as dated through the remainder of this period 
of the claim, however, were still unable to confirm any 
objective clinical evidence of radiculopathy or similar 
impairment, and again, related testing, such as for muscle 
spasm, were repeatedly negative.     

The Board does acknowledge the veteran's reports of frequent 
pain and limitation during this period of the claim, as 
related to his low back disability, however, and considers 
those reports to be credible.  The Board cannot conclude, 
however, that such symptomatology is representative of more 
than moderate IDS with recurring attacks, as contemplated in 
the now-assigned 20 percent rating under DC 5293.  To that 
end, the noted degree of deficiency does not warrant the 
next-higher 40 percent rating here, particularly in light of 
the many normal neurological findings of record for this 
period of the claim.  Accordingly, the Board finds that, with 
consideration of 38 C.F.R. § 4.7, the veteran's disability 
picture more nearly approximates the criteria for a 20 
percent evaluation for IDS under the former DC 5293. 

The Board has also considered whether other diagnostic codes 
under the former 38 C.F.R. § 4.71a (as in effect prior to 
September 26, 2003) may apply to afford the veteran an 
evaluation in excess of 20 percent for this period of the 
claim.  As such, the former DC 5292 and DC 5295 are for 
consideration in rating this disability.  

The former DC 5292 (for limitation of motion of the lumbar 
spine) provided a 20 percent evaluation when the evidence 
demonstrated moderate limitation of motion.  A maximum 40 
percent rating was for application when there was severe 
limitation of motion.  After review of the pertinent evidence 
and information of record, the Board finds that it is 
demonstrative of only moderate, and not severe, limitation of 
lumbar spine motion.  When tested in service, the veteran had 
a full range of motion, although there was often objective 
evidence of low back tenderness.  As well, in April 1985, a 
former superior officer wrote a letter on the veteran's 
behalf, to the effect that he had never observed the veteran 
to have physical limitations from his low back disability 
that impaired his ability to perform any field-related 
duties.  After service, range of motion testing on VA and 
other medical examination (including in December 1990, April 
1996, and August 1998) for the veteran's lumbar spine was as 
follows: to 60 to 100 degrees on forward flexion; to 10 to 25 
degrees on extension; to 15 to 30 degrees on left lateral 
flexion; to 15 to 35 degrees on right lateral flexion; to 30 
to 35 degrees on left lateral rotation; and to 30 to 35 
degrees on right lateral rotation.  The April 1996 VA 
examiner noted that there was objective evidence of pain on 
range of motion testing, while the August 1998 VA examiner 
commented that any functional loss due to pain was mild to 
moderate.  

In light of these findings and also the veteran's complaints, 
the Board finds that a 20 percent evaluation, but no more, is 
warranted under DC 5292 for moderate limitation of motion.  
In reaching this conclusion, the Board further notes that 
this evidence, as described, is simply insufficient for a 
finding that the veteran was severely limited in such motion 
at that time (so as to warrant a 40 percent rating under the 
former DC 5292).  38 C.F.R. § 4.7.

In addition, the former DC 5295 (for lumbosacral strain) 
provided a 20 percent rating when there was evidence of 
muscle spasm on extreme forward bending or a unilateral loss 
of lateral spine motion when in a standing position.  A 
maximum 40 percent rating was assigned for severe lumbosacral 
strain, with a listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  The Board observes that for this period of 
the claim, there is little evidence in the pertinent records 
of the aforementioned criteria for a higher 40 percent 
evaluation.  There were some findings of spurring on X-ray 
evaluation, which led the April 1988 service physician to 
opine that there was some evidence of degenerative change.  
There was also notation of arthritic pain in August 1995 
service department hospital records.  The veteran also had 
pertinent clinical findings on VA X-ray and MRI evaluation in 
August 1998, which were then assessed by an April 2000 VA 
examiner who opined that these tests confirmed an L5 
spondylolysis with L5-S1 spondylolisthesis, and advised that 
documented spurring was related to those problems.  He then 
indicated that he saw no evidence of either osteoarthritis or 
herniated disc in the veteran's case.  The Board holds that 
the relevant evidence, including these findings, more nearly 
approximates the assignment of a 20 percent rating under DC 
5292, as opposed to a 40 percent rating for disability 
equating to severe lumbosacral strain, as symptomatology 
approaching that of severe was not shown in or approximated 
by the record.  38 C.F.R. § 4.7. 

The remaining diagnostic codes under the former 38 C.F.R. 
§ 4.71a for the evaluation of service-connected spine 
disabilities either concern other areas of the spine, such as 
cervical, dorsal, or sacroiliac (DC 5287, DC 5288, DC 5290, 
DC 5291, DC 5294) or require evidence of vertebral fracture 
(DC 5285) or complete ankylosis of the spine (DC 5286), 
neither of which is documented in this case.  As such, none 
of these additional codes are available to afford the veteran 
a rating in excess of 20 percent for his low back disability 
prior to September 23, 2002.

Lastly, the Board notes that even with consideration of 
additional functional limitation as due to such factors as 
pain, weakness, fatigability, and incoordination, there still 
has been no demonstration of disability comparable to severe 
IDS when there are recurring attacks with intermittent relief 
(DC 5293), severe limitation of lumbar spine motion (DC 
5292), or severe lumbosacral strain (DC 5295), as would 
afford the veteran a higher 40 percent rating for the period 
in question under the former 38 C.F.R. § 4.71a.  See 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  In finding that such "DeLuca 
considerations" do not warrant an increased rating for this 
period of the claim, the Board acknowledges the veteran's 
fairly persistent complaints of symptoms such as pain.  
Moreover, the Board is aware that to a certain degree, such 
pain was objectively demonstrated on examination.  The 
evidence for this claim period, however, establishes that the 
veteran maintained full-time employment and basically self-
treated his problems.  His condition during multiple 
examinations was never described or referred to as 
"severe," and it was more often noted to be mild or 
moderate.  The Board therefore finds that any DeLuca factors 
have already been accounted for in the currently assigned 20 
percent rating for this period of the claim, and that the 
pertinent medical evidence does not demonstrate functional 
limitation commensurate with the next-higher disability 
rating under any available diagnostic code.  

Entitlement to a Rating in Excess of 20 Percent for Low Back 
Disability from September 23, 2002, to September 26, 2003

The veteran is currently in receipt of a 20 percent rating 
for this period of the claim, under DC 5293 as in effect 
prior to September 23, 2002.

As revised effective September 23, 2002, DC 5293 directed 
that IDS was to be evaluated either based upon the total 
duration of incapacitating episodes over the past 12 months, 
or, in the alternative, by combining under 38 C.F.R. § 4.25 
(2005) the separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other (related) disabilities, whichever method resulted in 
the higher evaluation.  

With regard to incapacitating episodes, under DC 5293 as in 
effect from September 23, 2002, until September 26, 2003, a 
20 percent rating applied when there were incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  A 40 percent 
rating was warranted for incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the last 12 months.  A maximum 60 percent rating was 
warranted when the evidence showed incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  Note (1) to this version of DC 5293 defined an 
"incapacitating episode" as "a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician," and described "chronic orthopedic and 
neurologic manifestations" as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so." 

The Board also notes that for this period of the claim, other 
than a February 2003 VA neurological examination report, 
there is no additional pertinent medical evidence for 
consideration (other than that previously discussed in 
relation to the veteran's entitlement to an increased rating 
before September 23, 2002).

The Board first observes that the pertinent medical evidence 
of record does not establish the occurrence of any 
incapacitating episodes as defined by Note (1) to DC 5293, as 
there was no record of bed rest prescribed by a physician 
because of IDS.  Thus, for this claim period, the revised 
version of DC 5293 cannot serve as the basis for an increased 
rating in light of incapacitating episodes.

Because there is no evidence to consider in order to 
determine whether to award the veteran a higher rating in 
light of incapacitating episodes for this period of the 
claim, there is no need for an evaluation as to whether this 
method would provide a higher rating than assigning separate 
orthopedic and neurologic ratings for the veteran's 
disability.  This change in law, however, does permit the 
Board to assign separate orthopedic and neurologic ratings 
for the veteran's low back disability, if the evidence of 
record warrants such an assignment.  

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's low back disability.  The 
Board notes that for this period of the claim (from September 
23, 2002, to September 25, 2003), VA made no changes to any 
of the remaining codes under 38 C.F.R. § 4.71a, and so the 
remaining rating criteria with respect to the evaluation of 
service-connected spine disabilities remain the same.


In part, this analysis mirrors the Board's earlier discussion 
as to whether the veteran was eligible for an evaluation in 
excess of 20 percent under any other diagnostic code besides 
the former DC 5293 for the period of the claim prior to 
September 23, 2002.  In addition, at the February 2003 VA 
examination, the veteran could forward flex to 65 degrees, 
extend to 20 degrees, laterally flex left and right to 25 
degrees, and laterally rotate left and right to 55 degrees.  
In essence, these results do not differ extensively from the 
prior range of motion findings.  The examiner also noted that 
the veteran demonstrated some discomfort at the limits of all 
of the tested ranges, and that there was pain manifested on 
motion of the lumbar spine.  Accordingly, the Board therefore 
finds that, for the same reasons as discussed earlier, the 
documented orthopedic manifestations of the veteran's low 
back disability, coupled with objectively confirmed 
complaints of pain, still warrant no more than the assignment 
of a 20 percent evaluation for moderate (as opposed to 
severe) disability from September 23, 2002, to September 25, 
2003.  Again, the consideration of pain in assigning this 
evaluation is appropriate, and conforms to the provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, as well as DeLuca.  
38 C.F.R. § 4.71a, DC 5292, 5295 (as in effect prior to 
September 26, 2003).

As to a determination of an appropriate rating for the 
neurological manifestations of the veteran's low back 
disability, the Board finds that, in light of low back and 
left lower leg involvement as documented by the February 2003 
VA neurological examiner, potentially relevant diagnostic 
codes are located at 38 C.F.R. § 4.124a (2005).  These codes 
include DC 8520/8620/8720 (for the sciatic nerve), DC 
8521/8621/8721 (for the external popliteal nerve/common 
peroneal), DC 8522/8622/8722 (for the musculocutaneous 
nerve/superficial peroneal), DC 8523/8623/8723 (for the 
anterior tibial nerve/deep peroneal), DC 8524/8624/8724 (for 
the internal popliteal nerve/tibial), and DC 8529/8629/8729 
(for the external cutaneous nerve of the thigh).  Id.

The pertinent neurological findings for this period of the 
claim, mainly as documented in the February 2003 VA 
neurological examination report, include the veteran's 
complaints of radiating left leg pain, numbness, and 
paralysis, with positive straight leg raising, hip extension, 
and muscle spasm testing, as well as diminished L5 dermatome 
sensation and low back tenderness.  However, the evidence of 
record also reflects the existence of other normal clinical 
findings, such as no muscle atrophy and no specific nerve 
tenderness on evaluation, and still no indicia of 
degenerative disc disease upon review of concurrent test 
results.  

The Board observes that DC 8720 (for sciatic nerve neuralgia) 
is most representative of the neurological manifestations of 
the veteran's low back disability.  The Board is aware of the 
veteran's complaints, and the record now contains compatible 
clinical findings that are suggestive of the existence of 
nerve impairment.  Indeed, the February 2003 VA examiner 
diagnosed left-sided nerve root irritation as a component of 
the veteran's spondylolisthesis at L5-S1.  As well, the Board 
finds that a 20 percent rating under DC 8720, for moderate 
impairment.  In light of the normal clinical findings of 
record, and with consideration that the February 2003 VA 
examiner's classification of the veteran's low back 
disability as "moderately severe" took into account both 
the orthopedic and neurological manifestations of this 
disability, the Board finds that no more than a 20 percent 
evaluation under DC 8720 is appropriate for this period of 
the claim.  38 C.F.R. §§ 4.7, 4.14.  As well, given that the 
impairment appears to involve only the sciatic nerve, 
evaluation under other neural codes at 38 C.F.R. § 4.124a is 
not for consideration.  See also 38 C.F.R. § 4.20 (2005).

Thus, under the revised version of DC 5293 as in effect from 
September 23, 2002, to September 25, 2003, the evidence of 
record supports the award of no more than the current 20 
percent for service-connected orthopedic low back disability, 
but also the award of a separate 20 percent disability rating 
under DC 8720 for its neurological manifestations, as it is 
more favorable to the veteran to rate him separately for his 
symptoms.  Moreover, for this period of the claim, as 
reviewed above, there is no basis for higher separate 
evaluations in excess of those amounts.  

Finally, the Board notes that continuing to rate the veteran 
under the former DC 5293 (instead of using the revised 
version) would not benefit him, because the current medical 
and other pertinent evidence of record for this period of the 
claim simply does not establish that his level of low back 
disability, which does not include diagnosed IDS, more nearly 
approximates severe symptomatology so as to warrant a higher 
40 percent rating under that former code.  38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, DC 5293 (as in effect before September 23, 
2002); DeLuca, supra.    

Entitlement to an Increased Evaluation for Low Back 
Disability from September 26, 2003

Effective from September 23, 2002, the veteran is now in a 
receipt of a 20 percent rating under DC 5293 for the 
"chronic orthopedic" manifestations of his low back 
disability, and has also been awarded a separate 20 percent 
disability rating for left leg sciatic neuralgia under DC 
8720.  

The entire schedule for the evaluation of spine disabilities, 
however, was revised effective September 26, 2003.  Under a 
new general rating formula, the diagnostic codes were 
relabeled from DC 5235 to DC 5243, but DC 5243, addressing 
IDS, continues to embody the revised provisions of DC 5293 as 
in effect from September 23, 2002, with respect to the 
evaluation of incapacitating episodes.  The new diagnostic 
codes are: DC 5235 (vertebral fracture or dislocation); DC 
5236 (sacroiliac injury and weakness); DC 5237 (lumbosacral 
or cervical strain); DC 5238 (spinal stenosis); DC 5239 
(spondylolisthesis or segmental instability); DC 5240 
(ankylosing spondylitis); DC 5241 (spinal fusion); DC 5242 
(degenerative arthritis of the spine; see also DC 5003); and 
DC 5243 (IDS).

As applicable to the pending claim, the new schedule directs 
that to evaluate the spine disabilities at DC 5235 to DC 5243 
(unless DC 5243 is evaluated in terms of incapacitating 
episodes), with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, the 
following criteria should be used:
      
      - 100 percent for unfavorable ankylosis of the entire 
spine;
      - 50 percent for unfavorable ankylosis of the entire 
thoracolumbar spine;
- 40 percent for forward flexion of the thoracolumbar 
spine to 30 degrees or less; or, favorable ankylosis of 
the entire thoracolumbar spine; and
- 20 percent for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  
38 C.F.R. § 4.71a (2005).

There also several notes applicable to rating spine 
disabilities under the new general schedule, and the portions 
of the notes that are applicable to the pending claim are:

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code;

Note (2):  (See also 38 C.F.R. § 4.71a, Plate V (2005).)  For 
VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion; 

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted;

Note (4):  Round each range of motion measurement to the 
nearest five degrees;

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in a neutral 
position (0 degrees) always represents favorable ankylosis.  
Id.

Because the new general formula for rating spine disabilities 
directs to rate the problem with or without indicia of pain, 
additional consideration of provisions such as DeLuca and 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, so as to increase a 
rating based upon additional impairment from pain during 
flare-ups, is still for application.

As noted above, in addition to evaluating IDS (DC 5243) under 
the general rating formula for diseases and injuries of the 
spine, IDS may still be rated on the basis of incapacitating 
episodes, depending on whichever method results in the higher 
evaluation when all (related) disabilities are combined under 
38 C.F.R. § 4.25.  And, the rating criteria for IDS remain 
the same as those effective September 23, 2002.  As discussed 
earlier for the claim period from September 23, 2002, to 
September 25, 2003, the preponderance of the evidence of 
record was against the assignment of an evaluation in excess 
of 20 percent in light of incapacitating episodes of IDS, as 
there were no such episodes on record at that time.  The 
record for this claim period is the same, such that the 
veteran may not receive more than a 20 percent rating for 
incapacitating episodes under the DC 5243.   

The Board has continued separate ratings for the orthopedic 
and neurological manifestations of the veteran's low back 
disability for the period of the claim from September 26, 
2003.  The Board has also determined that continuing these 
separate evaluations is more beneficial to the veteran than 
continuing to rate him under the former DC 5293 as in effect 
prior to September 23, 2002), as with consideration of the 
medical and other pertinent evidence for this period of the 
claim, his disability still does equate to or approximate 
severe IDS under that version of the code.  

As to the veteran's entitlement to a higher orthopedic 
evaluation from September 26, 2003, the Board finds that more 
than a 20 percent rating is not currently warranted, as based 
upon the latest evidence of record and under the new rating 
criteria.  Under the new general rating formula, the 
assignment of evaluations is largely premised upon range of 
motion findings.  The pertinent evidence of record, namely 
the results of a December 2004 VA orthopedic examination, 
revealed range of motion findings of forward flexion to 60 
degrees, extension to 20 degrees, left lateral flexion to 25 
degrees, right lateral flexion to 20 degrees, right lateral 
rotation to 40 degrees, and left lateral rotation to 45 
degrees.  Pursuant to instruction in the new general rating 
schedule, including Note (1), this equates to a total range 
of thoracolumbar spine motion of 185 degrees.  As well, the 
veteran continued to report flare-up periods and symptoms, 
and the examiner assessed his range of motion as moderately 
decreased because of pain, fatigue, weakness, and lack of 
endurance after repetitive lumbar spine motion.  The veteran 
has also continued to report low back pain and related 
symptoms in his recent VA treatment reports, as dated through 
January 2006    

As applicable to the orthopedic manifestations of the 
veteran's disability, the new general rating formula assigns 
a higher 40 percent evaluation when there is sufficient 
evidence of either favorable ankylosis of the entire 
thoracolumbar spine or when forward flexion of the 
thoracolumbar spine is limited to 30 degrees or less, and 
neither situation is shown or approximated in this case.  
There is no finding of any kind of ankylosis, forward flexion 
is still at 60 degrees, and the veteran's mobility in times 
of flare-up was described as moderately decreased by the 
December 2004 VA examiner.  As well, an even higher 50 or 100 
percent rating is not warranted under the general rating 
formula because these evaluations require unfavorable 
ankylosis of the entire spine or thoracolumbar spine, which 
again, is not shown by the evidence.  Thus, based upon the 
new general rating formula, the veteran remains entitled to 
no more than his current 20 percent evaluation for the 
orthopedic manifestations of his low back disability for the 
period of the claim from September 26, 2003.  38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a; DeLuca, supra.

As well, the same holds true for the neurological 
manifestations of the veteran's low back disability for the 
period of the claim from September 26, 2003.


The Board first notes that the new general rating formula 
advises that other manifestations of the veteran's low back 
disability, such as bowel or bladder impairment, may warrant 
a separate rating.  In this case, the veteran has denied any 
bowel or bladder impairment, but has reported erectile 
dysfunction, which is also a diagnosis now of record.  A 
February 2005 VA examiner, however, attributed this problem 
to the veteran's type II diabetes mellitus, and there is no 
medical evidence of record purporting to instead (or 
simultaneously) relate it to his low back disability.  
Accordingly, the Board finds that no additional separate 
ratings are warranted for other manifestations of the 
veteran's low back disability at this time.

With regard to whether the veteran should receive more than a 
20 percent rating for his left leg sciatic neuralgia for the 
period of the claim from September 26, 2003, the Board notes 
that there is additional medical evidence of record for 
review.  None of this evidence, however, shows an increase in 
disability beyond the moderate impairment contemplated by the 
current 20 percent rating under DC 8720.  

Under DC 8720, a higher 40 percent rating is available when 
there is moderately severe impairment involving the sciatic 
nerve.  A 60 percent evaluation is available when there is 
severe impairment with marked muscle atrophy.  When the 
involvement is wholly sensory, such as in cases of neuralgia, 
the code directs that the appropriately assigned rating is 
for mild, or at the most, moderate impairment.  Complete 
paralysis of the sciatic nerve, warranting a maximum 80 
percent rating under DC 8520/8620/8720, contemplates a 
disability picture when the foot dangles and drops, no active 
movement of the muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost.  
38 C.F.R. § 4.124a.

The December 2004 VA examiner documented some lessened 
neurological findings, including a lesser sensation in the 
right lower extremity and bilateral ankles, as well as mildly 
positive hip extension testing, but did not find any spasm or 
atrophy.  The February 2005 VA examiner also noted that 
reported numbness and tingling in the veteran's toes was 
likely due to his diabetes mellitus, as a component of 
peripheral neuropathy related to the diabetes.  The veteran 
also denied any other neurological symptoms (such as pain 
radiating from his back into his leg) to that examiner, and 
the examiner recorded neurological findings within normal 
limits, but for the aforementioned foot/toe problems.  
November 2005 VA treatment notes noted a right sensory 
deficit from L4 to S1, among other findings.

The Board finds that, with review and consideration of the 
aforementioned medical reports of record, as well as 
statements from the veteran for this period of the claim, 
there is insufficient evidence of increased sciatic nerve 
symptomatology so as to warrant the assignment of a rating 
beyond the currently assigned 20 percent for moderate 
impairment.  38 C.F.R. §§ 4.7, 4.124a, DC 8720.  The Board 
has considered other available diagnostic codes to rate this 
impairment, but because the competent medical evidence of 
record suggests only impairment of the sciatic nerve in 
relation to the veteran's spondylolisthesis at L5-S1, there 
is no need for review of diagnostic codes that only apply to 
rating impairment involving other nerves.  

Conclusion

For the entirety of the claim period reviewed above, the 
Board has additionally contemplated extraschedular evaluation 
of this case, but finds that there has been no showing that 
the disability at issue has: (1) caused marked interference 
with employment beyond the interference contemplated in the 
assigned ratings; 
(2) necessitated frequent periods of hospitalization; or (3) 
otherwise rendered impracticable the regular schedular 
standards.  To that end, the credible evidence of record 
indicates that the veteran has continued to work in his 
chosen profession, despite his low back disability and its 
symptomatology as described by the veteran.  As well, there 
is no competent medical evidence of his need for 
hospitalization,  surgery, or other extensive medical care 
for this disability.  Thus, in the absence of factors 
suggesting an unusual disability picture, further development 
in keeping with the actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2005) is not warranted.  See 38 C.F.R. § 4.1; 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).




ORDER

Prior to September 23, 2002, an initial evaluation in excess 
of 20 percent for spondylolisthesis (formerly described as 
spondylolysis) at L5-S1 is denied.

From September 23, 2002, to September 26, 2003, an evaluation 
in excess of 20 percent for spondylolisthesis (formerly 
described as spondylolysis) at L5-S1 is denied.

From September 23, 2002, a separate 20 percent evaluation for 
left leg sciatic neuralgia, associated with spondylolisthesis 
(formerly described as spondylolysis) at L5-S1, is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

From September 26, 2003, an evaluation in excess of 20 
percent for spondylolisthesis (formerly described as 
spondylolysis) at L5-S1 is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


